                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         AMBER C. CATALDO,
                                  10                                                          Case No. 19-cv-03650-RS
                                                         Plaintiff,
                                  11
                                                  v.                                          STANDBY ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                         CHECKR, INC.,
                                  13
                                                         Defendant.
                                  14

                                  15

                                  16          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  17   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  18   by November 14, 2019. If a stipulation of dismissal is not filed by that date, the parties are

                                  19   ordered to appear on November 21, 2019, at 1:30 p.m. in Courtroom 3, 17th Floor of the San

                                  20   Francisco Courthouse and show cause why the case should not be dismissed. Failure to comply

                                  21   with this Order may result in dismissal of the case.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25

                                  26   Dated: September 18, 2019
                                                                                         ______________________________________
                                  27
                                                                                                     Richard Seeborg
                                  28                                                               United States District Judge
